t c memo united_states tax_court michael shamrock and victoria bigg petitioners v commissioner of internal revenue respondent docket no filed date sheldon drobny for petitioners michael t shelton for respondent memorandum findings_of_fact and opinion chiechi judge this case is before the court on remand from the u s court_of_appeals for the seventh circuit_court of appeals on date the court_of_appeals issued a mandate in accordance with its order filed on date and its judgment filed on date in its order and its judgment the court_of_appeals vacated the court’s order and deci- sion entered on date and remanded this case for further proceedings in accordance with that order and that judgment in its order dated date date order the court set this case for an evidentiary hearing at a special session that was to and did take place on date date evidentiary hearing in chicago illinois chicago in its order dated date the court established a schedule for certain prehearing activity thereafter there was extensive prehearing motion activity principally because of the questionable tactics that sheldon drobny mr drobny petitioners’ representative in this case decided to pursue in its order and decision entered on date the court granted respondent’s motion for entry of decision and entered a decision that reflected the stipulation of settled issues and the supplemental stipulation of settled issues which the parties had signed and which they had filed with the court on february and date respectively collectively sometimes stipulations of settled issues mr drobny first entered an appearance in this case on date the date on which respondent filed a motion for entry of decision reflecting the parties’ stipulations of settled issues see supra note mr drobny is not an attorney he was admitted to practice before the court on date pursuant to the court’s rules_of_practice and procedure then but no longer in effect that governed the admission of nonattorneys to practice before the court see sec_7452 no qualified_person shall be denied admission to practice before the tax_court because of his failure to be a member of any profession or calling as stated in the court’s date order the date evidentiary hearing was set for the purpose of giving the parties the opportunity to present evidence as to whether the parties’ stipulations of settled issues should be set_aside on date petitioners filed a second supplement to the prehearing memorandum that they had filed on date in that second supplement petitioners narrowed the scope of the hearing to whether only para- graph of the parties’ supplemental stipulation of settled issues should be set_aside the issues for decision are will the court set_aside paragraph of the parties’ supplemental stipulation of settled issues the court holds that it will not will the court grant respondent’s motion to impose sanctions under sec_6673 on mr drobny the court holds that it will not paragraph of the parties’ supplemental stipulation of settled issues pertains to a certain loss that petitioners claimed in this case as an affirmative issue for the taxable_year all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioners resided in illinois at the time they filed the petition petitioner michael shamrock mr shamrock filed a federal individual income_tax tax_return return for his taxable_year return in which he claimed a filing_status of married_filing_separately mr shamrock and peti- tioner victoria bigg ms bigg jointly filed a tax_return for each of their taxable years return and return the court will sometimes refer collectively to the return the return and the return as the returns in question john a hauter mr hauter a certified_public_accountant c p a and an attorney had prepared each of the returns in question early in the internal_revenue_service irs began an examination irs examination of mr shamrock’s taxable_year and mr shamrock’s and ms bigg’s taxable years and they authorized mr hauter to represent them with respect to that examination the court will sometimes refer to mr hauter as petitioners’ prior representative during the course of the irs exami- nation mr hauter provided the revenue_agent that the irs had assigned to conduct that examination revenue_agent an amended_return for mr shamrock’s and ms bigg’s taxable_year first amended return thereafter mr hauter provided the irs with a second amended_return for that taxable_year second amended return in the second amended return mr shamrock and ms bigg claimed for the first time in form_4797 sales of business property a loss of dollar_figure claimed elm court loss from the sale of certain real_property pincite elm court elm court glenview illinois elm court property included as part of the second amended return was a worksheet that explained inter alia that developer expenses of dollar_figure had been transferred to from sic mr shamrock and ms bigg had originally claimed developer expenses of dollar_figure in schedule c profit or loss from business schedule c that they had included as part of their return and that related to what was described in that schedule as ms bigg’s dental practice developer around early date mr shamrock and ms bigg wanted to terminate their relationship with mr hauter because they were dissatisfied with the services that he had been providing them with respect to the irs examination of taxable years and one of ms bigg’s patients recommended to ms paragraph of the supplemental stipulation of settled issues sets forth the agreement of the parties with respect to the claimed elm court loss at all relevant times ms bigg was a dentist bigg that she consider retaining her son grant niehus mr niehus who specialized in tax matters mr niehus had been admitted to the bar of the supreme court of illinois illinois state bar on date and was thereby authorized to practice law in that state from the time he was admitted to the illinois state bar to the time of the date evidentiary hearing in this case mr niehus had never been disciplined or disbarred the illinois state bar requires that its members periodi- cally register with it pay dues to it and satisfy certain continuing legal education cle requirements the court will sometimes refer collectively to the require- ments of the illinois state bar that its members periodically register with it pay dues to it and satisfy certain cle requirements as the illinois state bar attorney status requirements in the event that a member of the illinois state bar fails to the attorney registration and disciplinary commission of the supreme court of illinois showed in its web site as of date which was approximately a month and a half before the date evidentiary hearing took place that mr niehus had no record of discipline by or disciplinary proceedings pending before that court however as discussed below that web site also showed that mr niehus was not authorized to practice law in illinois because after he had not registered annually and paid annual dues to the illinois state bar nor had he satisfied the illinois state bar cle requirements see discussion infra of ill sup ct rules and addressing the illinois state bar attorney status requirements comply with any of the illinois state bar attorney status requirements that member will no longer be authorized to practice law in illinois ms bigg contacted mr niehus after her patient had recommended him and arranged a meeting with him first meeting or initial meeting that took place in early date mr shamrock and ms bigg met with mr niehus for about two hours during that first meeting they explained to him that the irs was examining taxable years and and that there were approximately issues that the irs had raised during that examination irs examination issues and one affirmative issue namely the claimed elm court loss that they had raised during that examination in their second amended return the court will sometimes refer collectively to the irs examination issues and the affirmative issue relating to the claimed elm court loss that mr shamrock and ms bigg raised in the second amended_return as the examination issues mr shamrock and ms bigg also explained to mr niehus during their initial meeting with him that they were dissatisfied with the individual who had been representing them before the irs with respect to that examination mr shamrock and ms bigg knew when they had their first meeting with mr niehus that mr niehus would be starting at a disadvantage if they were to retain him to represent them with respect to the irs examination in fact during their initial meeting with mr niehus mr shamrock and ms bigg characterized the then-current situation with respect to the irs examination of the taxable years and as a mess an assessment with which mr niehus agreed after he learned more about the irs examination the events that occurred during that examination and how it had been handled by petitioners’ prior representative mr shamrock and ms bigg knew before their initial meeting with mr niehus that a resolution of the claimed elm court loss that was favorable to them depended in large part on how mr shamrock intended to and did use the elm court property and on their tax basis in that property mr shamrock and ms bigg also knew that establishing those factual matters in turn depended on the willingness of the irs to accept what they contended were the salient facts about those matters mr shamrock and ms bigg understood before they had their first meeting with mr niehus that convincing the irs to accept what they contended were the salient facts with respect to the claimed elm court loss would be difficult for them and for anyone such as mr niehus whom they decided to retain to represent them that was because mr shamrock and ms bigg knew before that initial meeting took place that as a result of certain events that had occurred during the irs examination certain representatives of the irs who were involved in that examination already had grown suspicious of and had trust and credibility issues with them and their claims regarding at least some of the examination issues as a result mr shamrock and ms bigg understood fully when they retained mr niehus at their first meeting with him in early date that mr niehus was being placed in the difficult situation of persuading the irs to trust and accept what mr shamrock and ms bigg maintained were the salient facts regarding the claimed elm court loss in the face of and despite the trust and credibility issues that certain irs representatives already had with them as of the time of that meeting mr niehus asked mr shamrock and ms bigg a lot of questions during their initial meeting about the examination issues mr niehus’ numerous ques- tions regarding those issues during their first meeting caused ms bigg to com- ment to mr niehus that mr shamrock and she had not previously been asked any questions about the examination issues toward the conclusion of the initial meeting with mr shamrock and ms bigg mr niehus advised them that they and he as their representative needed to address with the irs the examination issues with a goal of resolving all of them and avoiding litigating any of them mr niehus made it clear to mr shamrock and ms bigg that although he was willing to represent them in attempting to resolve with the irs all of the examination issues for taxable years and he was unwilling to represent them in the event that they and the irs were unable to reach a mutually satisfactory resolution of all of those exami- nation issues and they wanted to litigate the unresolved issues that was because as he told mr shamrock and ms bigg at their first meeting he was not a trial lawyer however mr niehus indicated to them that in the event that they wanted a trial with respect to any unresolved examination issues he would recommend a trial lawyer to represent them mr shamrock and ms bigg retained mr niehus at their initial meeting to represent them before the irs with respect to taxable years and during his representation of mr shamrock and ms bigg from early date until date mr niehus provided to them competent valuable diligent and effective assistance in advancing arguments to certain irs representatives explaining how and why the documents that mr shamrock and ms bigg provided to the irs and the applicable tax law supported each of their positions with respect to each of the examination issues for each of the taxable years and including the claimed elm court loss that they had raised in their second amended return and advocating acceptance by those irs representatives of each of those positions during that representation which ended in date petitioners never asked mr niehus to recommend a trial lawyer to them in order to authorize the irs to deal with mr niehus and to stop dealing with petitioners’ prior representative with respect to the examination issues for taxable years and on date mr shamrock and ms bigg submitted to the irs form_2848 power_of_attorney and declaration of representative form in part i power_of_attorney of form_2848 which mr shamrock and ms bigg signed on date they authorized mr niehus to represent them before the irs with respect to tax matters for taxable years and in part ii declaration of representative of form_2848 which mr niehus signed on the same date he represented that he was a member in good standing of the illinois state bar although mr niehus did not intend to misstate his status with the illinois state bar or to deceive the irs or petitioners when he signed part ii of form_2848 his representation in that part that he was a member in good standing of the illinois state bar was not accurate mr niehus simply did not have in mind and may not even have been aware when he signed part ii of form_2848 that after he no longer was authorized to practice law in the state of illinois on account of his failure to comply with certain illinois state bar attorney status requirements that was because mr niehus had been under mr niehus did not represent in part ii of form_2848 or at any other time that he was a certified_public_accountant an enrolled_agent or any other category of representative authorized to practice_before_the_irs that was listed in that part intense pressures and stresses for a number of years both before and after that were attributable to the critical illness of his spouse and her death in date from that illness as well as his dealing for over three years after her death with resolving the problems associated with a franchise business that his spouse and he had operated in furtherance of the goal discussed above that mr niehus recommended to mr shamrock and ms bigg during their initial meeting of settling all and litigating none of the examination issues for each of the taxable years and mr niehus performed as part of his representation of them before the irs inter alia the following services some of which the court will discuss in more detail below mr niehus assisted mr shamrock and ms bigg in identify- ing locating and gathering the documents that they needed to present to the irs in order to substantiate the position that they had taken with respect each of the examination issues for each of those years including the claimed elm court loss that they had raised in their second amended return mr niehus also prepared and sent letters to the irs in which he advanced arguments explaining how and why the documents that mr shamrock and ms bigg provided to the irs and the applicable tax law supported each of those positions and advocated acceptance of each of those positions in addition mr niehus accompanied by mr shamrock and ms bigg had a number of meetings with representatives of the appeals_office of the irs appeals_office as well as with representatives of the office_of_chief_counsel of the irs chief counsel’s office that took place both before and after they filed the petition commencing this case during those various meetings mr niehus continued to advance arguments explaining how and why the documents that mr shamrock and ms bigg provided to the irs and the applicable tax law supported each of their positions with respect to each of the examination issues for each of the taxable years and including the claimed elm court loss that they had raised in their second amended return and advocate acceptance of each of those positions during those meetings mr niehus was proactive in protecting the interests of his clients mr shamrock and ms bigg to illustrate during a meeting with a counsel for respondent that took place in date after mr shamrock and ms bigg had filed the petition and respondent had filed the answer in this case mr niehus successfully prevented mr shamrock from saying something inculpatory in response to certain questions of that counsel with respect to matters that she had raised at that meeting but that were unrelated to and outside the scope of the examination issues for the taxable years through although mr niehus attempted during the several months after he was retained in date to resolve all of the examination issues no resolution of those issues was reached that was because many of the examination issues involved expenses that mr shamrock and ms bigg had claimed but were unable to substantiate with appropriate documentation in addition other examination issues involved unreported income that they were unable to refute nonetheless before respondent issued the respective notices of deficiency for taxable years and on which this case is based mr shamrock and ms bigg were not willing to concede those issues on date respondent issued a notice_of_deficiency notice to mr shamrock for the taxable_year notice a notice to ms bigg and him for the taxable_year notice and a notice to them for the taxable_year notice the notice did not allow mr shamrock and ms bigg the claimed elm court loss that they had claimed for the first time in their second amended return after respondent issued the notice the notice and the notice petitioners filed the petition and thereby commenced this case after mr niehus did not sign the petition in this case nor did he submit an entry of appearance form in this case until as discussed below the court ordered continued respondent filed the answer respondent’s counsel referred the case to the appeals_office for further settlement discussions mr shamrock and ms bigg understood that mr niehus intended to focus and they wanted him to focus his efforts during those settlement discussions on persuading the irs to accept their position with respect to certain examination issues that were of particular and major importance to them because of the respective amounts involved namely the claimed elm court loss for the taxable_year and another claimed loss from a certain partnership for petitioners’ taxable_year claimed partnership loss on date the appeals officer whom the appeals_office had assigned to petitioners’ case sent petitioners a letter that referred to a telephone discussion that he had had with mr shamrock on date during which mr shamrock had asked the appeals officer to consider additional information that the revenue_agent who conducted the irs examination had not reviewed in his letter the appeals officer asked petitioners to provide that additional informa- tion to him by date continued him to do so on date when he first appeared before the court on behalf of petitioners at the call of this case from the calendar for the court’s trial session in chicago that commenced on that date on date mr niehus sent a letter and certain documents to the appeals officer that related to certain examination issues other than the claimed elm court loss on date the appeals officer held a meeting with petitioners and mr niehus the revenue_agent was also present at that meeting as far as the appeals officer was concerned not only was the nature ie ordinary vs capital of the claimed elm court loss still in dispute but the claimed tax basis of petitioners in the elm court property and thus the amount if any of the claimed elm court loss on the disposition of that property also were in dispute by facsimile fax dated date mr niehus’ date fax mr niehus sent the appeals officer a draft of a letter dated date draft date letter and certain documents that related to the claimed elm court loss in mr niehus’ date fax he indicated that the enclosed letter was a draft copy preliminary to the final letter forthcom- ing the week of date mr niehus explained in that fax that the letter was a draft because the final ’s are still being finalized but ’s noted are close in his draft date letter mr niehus summarized what he believed were the pertinent facts relating to the claimed elm court loss he also set forth in that letter relevant tax authority and analyzed why the application of that authority to those facts supported petitioners’ position that they are entitled to that claimed loss and advocated acceptance of that position included in the tax authority that mr niehus discussed and analyzed in his draft date letter was sec_165 which he described in that draft letter as t he starting point in analyzing whether petitioners are entitled to the claimed elm court loss and which he quoted as follows t here shall be allowed as a deduction any loss sustained during the taxable_year and not compensated by insurance or otherwise mr niehus then pointed out in his draft date letter that irc section c limits the deduction for losses for individuals to those who sic are incurred_in_a_trade_or_business or losses_incurred in any transac- tion entered into for profit though not connected with a trade_or_business thereafter in his draft date letter mr niehus discussed and analyzed the relevant regulations promulgated under sec_165 and certain caselaw decided under that section and applied those authorities to what mr shamrock and ms bigg had led him to believe were the pertinent facts relating to the claimed elm court loss which he set forth in that letter mr niehus con- cluded his draft date letter as follows the taxpayer s ha ve demonstrated by their actions and prior professional experience that they did convert a residence into a business venture which unfortunately did not result in a profit for the taxpayers due to the extreme downturn in the real_estate market in thru today thus their tax_return should reflect a sec_1231 loss in the amount of dollar_figure by fax dated date mr niehus sent to the appeals officer a letter dated date and certain documents that related to the claimed elm court loss in that letter mr niehus stated please note that we have enclosed final numbers regarding the sale of elm court for bigg sham- rock please review and advise if you need any additional information my client and i are available to meet with you in person or by phone at your earliest conve- nience to resolve this claimed elm court loss matter by fax dated date mr niehus sent to the appeals officer a letter and certain documents that related to certain examination issues other than the claimed elm court loss on date the appeals officer held a second meeting with petitioners and mr niehus mr niehus did not provide the amount of the claimed elm court loss in mr niehus’ draft date letter that is because as noted previously mr niehus had pointed out in mr niehus’ date fax that the numbers are still being finalized on date mr niehus sent to the appeals officer a letter janu- ary letter and certain documents that related to the claimed elm court loss in that letter mr niehus stated in pertinent part w e would like to provide further documentation regarding the property pincite elm court in his date letter mr niehus described the documents that he enclosed with that letter as follows detailed expenses totaling dollar_figure which my clients spent on the elm court property several comparable real_estate listings in reference to the property pincite elm court to establish property value letter from kim benjamin principal of the lord companies llc dated date to establish land property value detailed disbursement listing from bank mr niehus closed his date letter to the appeals officer as follows please review and advise if you need additional information my client and i are available to meet with you in person or by phone at your earliest conve- nience to resolve this matter expeditiously by fax dated date mr niehus sent the appeals officer a letter dated date and certain documents that related to the claimed elm court loss in that letter mr niehus stated in pertinent part attached are copies of checks from libertyville land partners regarding the property pincite elm court in glenview illinois if possible we would like to meet with you as soon as possible to reconcile sic this pending real_estate issue please review and advise if you need any additional information at a time not established by the record mr niehus provided the appeals officer with a written timeline of events relating to the claimed elm court loss at a time not established by the record around date the appeals officer ultimately offered to settle the claimed elm court loss by allowing peti- tioners a loss of dollar_figure with respect to the elm court property dollar_figure irs appeals_office settlement offer that settlement offer amounted to a concession by respondent of only approximately percent of the dollar_figure loss that petition- ers had claimed with respect to that property in their second amended return mr niehus informed the appeals officer that he believed that petitioners had a better than chance of prevailing in court on the claimed elm court loss the appeals officer was unwilling to increase the dollar_figure irs appeals_office settlement offer mr niehus advised petitioners to reject that offer and they did by date the appeals officer and mr niehus had been able to reach a basis of settlement at the irs appeals_office as to each of the examination issues except the claimed elm court loss and the claimed partnership loss subsequently the irs appeals_office returned the case to the chief coun- sel’s office for trial preparation that was because the court had set this case for trial at its trial session in chicago that was to commence on date date chicago trial session on date counsel for respondent to whom the chief counsel’s office had assigned this case calendared for trial at the court’s date chicago trial session first counsel for respondent held a so-called branerton_conference branerton_conference with petitioners and mr niehus they agreed at that conference that the only issues in the case that remained in dispute were the claimed elm court loss and the claimed partnership loss the parties discussed those two remaining issues at the branerton_conference in see 61_tc_691 mr niehus also advanced arguments at the branerton_conference with the first counsel for respondent that petitioners should not be liable for the accuracy- related penalties under sec_6662 that respondent had determined in the respective notices to impose for the taxable years and it is not clear from the record whether mr niehus and petitioners had reached a final resolution with the irs appeals_office of the respective accuracy-related_penalty issues for the taxable years and when they met with the first counsel for respondent on date regardless of whether they had mr niehus was still advocating for them that they should not be liable for those penalties as discussed below the stipulation of settled issues which petitioners and respondent signed which resolved certain issues for only taxable years and not for taxable_year and which they filed with the court on date continued those discussions mr niehus continued to advocate on petitioners’ behalf inter alia that petitioners were entitled to ordinary_loss treatment for the entire amount of the claimed elm court loss he continued to advise petitioners that he believed that they had a better than chance of prevailing in court on the claimed elm court loss not only was the nature ie ordinary vs capital of the claimed elm court loss still in dispute at the branerton_conference with the first counsel for respon- dent but the claimed tax basis of petitioners in the elm court property and thus the amount if any of the claimed loss on the disposition of that property also were in dispute on date the first counsel for respondent sent a letter to petitioners date letter who were pro sese in this case and sent a copy of that letter to mr niehus in that letter the first counsel for respondent summarized the then status of the case in pertinent part as follows you agreed that the only remaining issues in your case were the libertyville partnership losses claimed on your income_tax continued reflected their agreement that mr shamrock is liable for the taxable_year and that ms bigg and he are liable for the taxable_year for the accuracy-related_penalty none of the examination issues for petitioners’ taxable_year ie the claimed partnership loss certain claimed itemized_deductions and the accuracy-related_penalty issue was settled in that stipulation of settled issues return claimed partnership loss and whether and or to what extent you are entitled to claim a loss from the sale of the prop- erty located pincite elm court we also discussed that we would need additional documentation in order to resolve the remaining issues due to your case being on the court’s date trial calendar we agreed that it would be best to file a motion for continu- ance on your case in order to allow you additional time to provide the additional documentation accordingly i have prepared a stipulation of settled issues and joint motion for continuance of trial the stipulation of settled issues reflects the issues that were agreed to at appeals please sign in blue ink the original and three copies of the stipulation of settled issues and the joint motion for continuance of trial on date the parties filed with the court a stipulation of settled issues date stipulation of settled issues that petitioners not mr niehus and the first counsel for respondent on behalf of respondent had signed that stipulation of settled issues resolved each of the examination issues for taxable years and except the claimed elm court loss and none of the examination issues for taxable_year including the claimed partner- ship loss on date the court called this case from the calendar for its date chicago trial session pursuant to the parties’ agreement set forth see supra note see supra note in the first counsel for respondent’s date letter the parties filed with the court at that calendar call a joint motion for continuance of trial the court granted that motion at the end of date the court set this case for trial at its trial session in chicago that was to commence on date date chicago trial session sometime during the summer of mr niehus and petitioners met summer meeting with the counsel for respondent to whom the chief counsel’s office had assigned this case calendared for that trial session second counsel for respondent at that meeting mr niehus discussed the two major issues that remained unresolved namely petitioners’ claimed elm court loss and their claimed partnership loss mr niehus advocated to that counsel that petitioners are entitled to the entire amount of each of those claimed losses he continued to advise petitioners that he believed that they had a better than chance of prevailing in court on the claimed elm court loss the second counsel for respondent was not the first counsel for respon- dent the accuracy-related_penalty for the taxable_year that respondent had determined in the notice for that year also remained at issue as well as an adjust- ment of under dollar_figure relating to claimed itemized_deductions for that year with respect to the claimed elm court loss in addition to advocating to the second counsel for respondent that petitioners’ basis in the elm court property was significantly less than the amount that they had received when they disposed of that property and that therefore petitioners had incurred a loss for tax purposes in the amount that they claimed in their second amended return mr niehus also advocated to that counsel during the summer meeting as he had advocated when he was dealing with the irs appeals officer and the first counsel for respondent that the claimed elm court loss was an ordinary not a capital_loss mr niehus knew and advised petitioners that given their tax situation for the taxable years and and their anticipated tax situation thereaf- ter a capital_loss for taxable_year with respect to the elm court property would have been of virtually no tax_benefit to them mr niehus also advised petitioners that even if the irs were willing to concede the entire amount ie dollar_figure of the claimed elm court loss as a capital not an ordinary_loss any such concession given petitioners’ tax situation would have been of virtually no tax_benefit to them for the taxable_year or for any other taxable_year that petitioners did not have capital_gain for any of the years at issue and did not anticipate having any substantial capital_gain for subsequent taxable years that would have been reduced by the claimed elm court loss if that loss had been treated as a capital_loss was because mr niehus told petitioners under the relevant tax law the maximum amount of capital_loss in excess of capital_gain that is allowable each year to an individual is dollar_figure he also told them that in contrast to that capital_loss tax treatment under the relevant tax law there is no similar limitation on the use of an ordinary_loss to reduce ordinary_income mr niehus further informed petitioners that consequently a concession by the irs of an ordinary_loss with respect to the elm court property in an amount that was significantly smaller than a capital_loss for the entire amount of the loss that petitioners claimed in their second amended_return with respect to that property would be significantly more beneficial for tax purposes to petitioners in this regard petitioners made conces- sions as reflected in the stipulations of settled issues of many irs determinations that would have resulted in a substantial increase in their ordinary_income for each of the taxable years and mr niehus advised petitioners that if the irs were to agree to allow an ordinary_loss for taxable_year with respect to the elm court property even in an amount that was significantly less that the entire amount of the claimed elm court loss any such ordinary_loss in contrast to treating the claimed elm court loss as a capital_loss would have benefited petitioners dollar for dollar in reducing the additional_amount of ordinary_income for each of those years that they would have as a result of those concessions at the conclusion of the summer meeting the second counsel for respondent was very skeptical of petitioners’ position that their claimed elm court loss was an ordinary_loss not a capital_loss in fact that counsel offered to resolve the claimed elm court loss issue by allowing petitioners a capital_loss with respect to the elm court property for the taxable_year mr niehus rejected that offer on behalf of petitioners and he proceeded to advocate again to the second counsel for respondent why the full amount of the claimed elm court loss should be allowed as an ordinary_loss for petitioners’ taxable_year he also contin- ued to advise petitioners that he believed that they had a better than chance of prevailing in court on the claimed elm court loss the second counsel for respondent was skeptical not only of the ordinary nature of the claimed elm court loss but also of the basis that petitioners were claiming with respect to the elm court property and that they used in determining the amount of the loss that they had claimed with respect to that property in the second amended return in an effort to address the concerns of the second counsel for respondent regarding the basis of petitioners in the elm court prop- erty on date mr niehus sent to that counsel a letter and certain the record does not establish the amount of capital_loss that the second counsel for respondent offered to allow petitioners in an effort to resolve the claimed elm court loss documents that related to the claimed elm court loss in that letter mr niehus stated in pertinent part this letter is being sent to you to follow-up on the pending issues regarding the bigg shamrock case for sic which you are handling attached are expense ledgers pertaining to the property pincite elm court in glenview illinois these ledgers and receipts that sub- stantiate dollar_figurek of the dollar_figurek of expenses regarding the above prop- erty the remaining dollar_figurek of expenses was expensed in other months and this documentation is forthcoming and will be mailed to you under separate cover however this documentation solidifies the majority of the dollar_figurek in expenses we will also be forwarding you more documentation on these ex- penses that is forthcoming from the bank the sic further substanti- ates these expenditures if possible we would like to meet with you as soon as possible to reconcile this pending real_estate issue in a continuing effort to address the concerns of the second counsel for respondent regarding the basis of petitioners in the elm court property by fax dated date mr niehus sent to that counsel a letter dated septem- ber date letter and certain documents that related to the claimed elm court loss in that letter mr niehus stated in pertinent part this letter is being sent to you to follow-up on the pending issues regarding the bigg shamrock case for sic which you are handling as my client has been attempting to gather all needed information you requested there has been material changes in the proper calcula- tion of the elm court tax basis thus the correct basis is as follows land does not change dollar_figure the original loan authorized was dollar_figure per closing state- ment item a the taxpayer wrote checks dollar_figure dollar_figure and dollar_figure totaling dollar_figure per attachment c final the total amount invested is dollar_figure per bank state- ment total is dollar_figure with the difference being accrued inter- est the taxpayer’s out of pocket was dollar_figure but must be re- duced by the dollar_figure of checks written to bank--thus total out of pocket paid_by taxpayer is dollar_figure lastly per the closing statement b dollar_figure was paid as a final draw to pay various subcontractors these payments originated from the seller’s funds at closing and were the last payments to complete the project in summary total basis is calculated as follows land dollar_figure bank dollar_figure taxpayer funds dollar_figure big_number closing dollar_figure total dollar_figure in his date letter mr niehus further stated in pertinent part i do know this may be confusing therefore the taxpayer and i can meet asap in order to more easily track the flow of cash investments and basis also enclosed is a history of mr shamrock’s real_estate development projects over the last plus years as is apparent from mr niehus’ date letter as late as the date of that letter which was more than two years after petitioners had retained him they were sending documents to him that they had not previously given him new documents or the irs some of which contradicted certain documents that they had previously given him old documents and the irs they wanted and expected mr niehus to present those new documents that contradicted certain old documents new and contradictory documents to the second counsel for respon- dent and to continue to advance and advocate their position that they were entitled to ordinary_loss treatment for the entire amount of the claimed elm court loss mr niehus did what petitioners wanted and expected and continued to advocate acceptance by the irs of petitioners’ position with respect to that loss petitioners and mr niehus knew or should have known that presenting those new and contradictory documents to the second counsel for respondent would likely cause that counsel and other representatives of the irs involved in this case to continue to be suspicious of and to have trust and credibility issues with petitioners and their claims as certain irs representatives previously had because of events that had occurred during the irs examination and before they had retained mr niehus to represent them with respect to the irs examination on date a week after mr niehus had faxed to the second counsel for respondent on date his date letter and certain documents that related to the claimed elm court loss the federal govern- ment closed because of certain funding issues that had arisen in congress the federal government reopened on date after the federal government reopened mr niehus on behalf of petition- ers and the second counsel for respondent resumed their settlement discussions with respect to inter alia the claimed elm court loss shortly before the date chicago trial session commenced the second counsel for respondent informed mr niehus and petitioners that he would be willing to settle that major issue as well as the second unresolved major issue ie the claimed partner- ship loss as follows petitioners would be entitled for taxable_year to an ordinary_loss of dollar_figure with respect to the claimed elm court loss that they had reported as an ordinary_loss deduction in petitioners’ second amended return and would concede the balance ie dollar_figure of that claimed loss and in offering to allow petitioners for the taxable_year an ordinary_loss of dollar_figure with respect to the claimed elm court loss the second counsel for continued would concede in full the irs determination in the notice to disallow their claimed partnership loss mr niehus recommended to petitioners that they accept the respective bases on which the second counsel for respondent had offered to resolve the claimed elm court loss and for reasons set forth in note the claimed partnership loss mr niehus gave a detailed explanation to petitioners as to why he recom- continued respondent was willing to allow them approximately one-half of the total claimed elm court loss of dollar_figure that they had reported as an ordinary_loss in petitioners’ second amended return petitioners were willing to concede in full the claimed partnership loss because they were unable to provide documentation to the irs establishing that mr shamrock had incurred that loss as they and mr niehus on their behalf had previously contended before the irs that was because the documents that petitioners ultimately were able to find at the request of the irs showed that it was not mr shamrock who had made capital contributions to the partnership with respect to which petitioners were claiming the claimed partnership loss instead it was a company that mr shamrock owned which had made capital contributions to that partnership when mr niehus was advocating at several meetings with certain irs representatives at which petitioners were present petitioners’ position that they were entitled to the claimed partnership loss he was not aware that mr shamrock had not in or before taxable_year made capital contributions to the partnership with respect to which petitioners were claiming that loss mr niehus became aware of that fact when mr shamrock told him that the documents that mr shamrock had found showed that a company that mr shamrock owned had made capital contributions to that partnership before and at the time petitioners decided to concede in full the claimed partnership loss mr shamrock had no problem with the way in which mr niehus had advocated petitioners’ position to the irs that they were entitled to that loss mended that they accept the basis of settling the claimed elm court loss that the second counsel for respondent had proposed consequently mr shamrock and ms bigg understood very well the consequences of their accepting that proposed basis of settlement as well as the consequences of rejecting it mr niehus based his recommendation with respect to the offer of the second counsel for respondent regarding the claimed elm court loss on a number of factors that he discussed with petitioners he first advised petitioners that he believed that the second counsel for respondent would be unwilling to offer to concede an amount of the claimed elm court loss of dollar_figure that was larger than the dollar_figure that he had indicated he was willing to concede mr niehus next explained to petitioners that because the second counsel for respondent was adamant about not allowing petitioners a larger amount of the claimed elm court loss the only two avenues available to them would be to accept the settlement that that counsel had proposed or to litigate that loss mr niehus further explained to petitioners that if they decided to litigate the claimed elm court loss they would be litigating the entire amount of that loss not just the portion of that loss that the second counsel for respondent was unwilling to allow mr niehus also described for petitioners what he believed to be the so- called hazards of litigating the claimed elm court loss which he told them they should take into account in deciding whether to litigate the claimed elm court loss mr niehus informed petitioners that the principal hazard of litigating that issue was that the court might reject their position that they are entitled to the entire amount of the claimed elm court loss as an ordinary_loss for the taxable_year 2009--a result that would provide them no tax_benefit from that claimed loss and that obviously would be worse than the result if they had accepted the settle- ment offer of the second counsel for respondent another litigating hazard about which mr niehus advised petitioners was that the court might hold that although petitioners had incurred a loss from the disposition of the elm court property that loss was a capital_loss and not an ordinary loss--a result that would provide them virtually no tax_benefit from that claimed loss and that obviously would be worse than the result if they had accepted the settlement offer of the second counsel for respondent another hazard of litigation was that the court might find that petitioners failed to establish their tax basis in the elm court property and thus had failed to establish that there was any loss on the disposition of that property mr niehus also informed petitioners that another factor that they should consider in deciding whether to accept the settlement with respect to the claimed as discussed above mr niehus had previously advised petitioners that treating the claimed elm court loss as a capital_loss would provide them with only a dollar_figure annual tax_benefit over a period of many years see supra note elm court loss that the second counsel for respondent had proposed or to reject it and to litigate that issue was the cost of litigation mr niehus told petitioners that it would be expensive to litigate the claimed elm court loss after mr niehus explained to petitioners why he was recommending that they accept the settlement offer of the second counsel for respondent with respect to the claimed elm court loss ms bigg told him and mr shamrock that she wanted to accept that offer and thereby put the case pending in the court behind her on date this case was called from the trial calendar for the court’s date chicago trial session calendar call the second counsel for respondent appeared on behalf of respondent although mr niehus had not entered an appearance in the case and petitioners were acting pro sese mr niehus appeared at the calendar call on their behalf the court asked mr niehus whether he had entered an appearance in the case on behalf of petitioners to which he responded that he had not the court then asked mr niehus whether he had a completed an entry of appearance form to file with the court to which he responded that he had not the court asked him to explain why he did not have such a completed form to file with the court mr niehus replied that he did not expect to be appearing in court on behalf of petitioners because the second counsel for respondent and he expected as late as a few days before the commencement of the court’s date chicago trial session that the case would be settled under the circumstances the court recognized mr niehus pro hac vice thereafter at the calendar call the second counsel for respondent informed the court that both he and mr niehus believed that they had agreed on a basis on which to settle the issues that remained in the case after the parties had filed the date stipulation of settled issues the second counsel for respondent explained that a supplemental stipulation of facts had been prepared but that the parties had not yet signed it he added that he believed that there was no dis- agreement as to the contents of the supplemental stip instead according to the second counsel for respondent p etitioners had some concerns about signing it supplemental stipulation of settled issues prior to receiving a computation that showed the tax that they would owe for each of the years at issue pursuant to the filed date stipulation of settled issues and the unsigned and unfiled supplemental stipulation of settled issues the court asked mr niehus at the calendar call to elaborate on what the second counsel for respondent had informed the court regarding the status of the case the following exchange took place between mr niehus and the court mr niehus t here is sic about issues that were originally under audit were agreed upon the last two are large and material in nature and before the petitioners wanted to know they wanted to know what the net liability would be because the last issue took about a year to settle or come to an agreement to and they’d like to know what the bottom line is before they would settle we under- stand in to days that final number will be then reviewed sent to us we’d like to review it and then sign off and the matter will be settled emphasis added the court mr niehus then you don’t have a settlement and we’ll go to trial i’d rather not go because all we’re doing is look- ing to review a computation the court if you sign the supplement al stipulat ion of settled issues and your clients don’t like the bottom line number mr niehus oh no they just want to know what it is the court okay they’ll know what it is before you submit the decision documents reflect ing the sup- plemental stipulation of settled issues mr niehus okay then that’s what we’ll need the court i thought you were saying you weren’t going to sign the supplemental stipulation of settled issues until you knew and however long it takes you to do the computations of what the tax number is mr niehus well we prefer to do that if that is not possible then we would sign it today the court that’s not possible mr niehus then we’ll sign it today the court okay do you have it with you mr shelton we do the court mr shelton let’s sign it right now but i want your entry of appearance first judge the supplemental stipulation of settled issues is actually made out for petitioner’s sic pro_se signatures if we could have or if the court could recall us at the end of the call we could probably get these signed mr niehus they’re right here to sign it now the court oh so you’re-- mr niehus my client the client the taxpayers are here right now the court but you’re going to enter an appearance too mr niehus yes the court your signature would have to be on it too okay why don’t i recall this case at the end of the calen- dar call will that give you enough time mr shelton the court it will give us enough time to get petitioners’ sig- nature if not to reprint new one for petitioners’ counsel’s signature your honor he can just add his signature at the bottom of the page put his name put his but i want it i don’t want it without your entry of appearance mr niehus yes the court okay and if you’re not ready at the end of the calendar call then we’ll call it later today on date this case was recalled from the trial calendar for the court’s date chicago trial session recall the second counsel for respondent appeared at the recall on behalf of respondent mr niehus appeared at the recall on behalf of petitioners at that recall the second counsel for respon- dent informed the court that the parties wanted to file with the court a supplemen- tal stipulation of settled issues the court asked mr niehus whether he had an entry of appearance form to file with the court to which he replied that he did the court asked mr niehus to provide that form to the trial clerk and instructed the trial clerk to make sure it’s in proper order the court asked the trial clerk whether the entry of appearance form that mr niehus had provided to her was in proper order to which she replied that it was the trial clerk was wrong in her response but the court did not know that she was wrong at that time the entry of appearance form that mr niehus had provided to the trial clerk did not show a tax_court bar number in the appropriate place in that entry of appearance form that requires such a number to be shown that was because mr niehus had not applied to be and conse- quently was not admitted to practice before the court before the date chicago trial session commenced as a result the court had not assigned a tax_court bar number to himdollar_figure after the trial clerk informed the court at the recall albeit erroneously that the entry of appearance form that mr niehus had given to her was in proper order the court proceeded to discuss with respective counsel for the parties the status of the case the following exchange between the court and counsel took place the court y ou have a supplemental stipulation of settled issues that’s been signed mr niehus yes your honor the court which together with the stipulation of settled issues you said was filed some months ago settles all issues in the case is that right because mr niehus had not applied to be and consequently was not admitted to practice before the court before the date chicago trial session commenced the entry of appearance form that mr niehus had provided to the trial clerk was not filed with the court and consequently is not part of the official record in this case that entry of appearance form is however preserved with that record mr shelton it does your honor the court is that right mr niehus i agree the court okay you may approach with the supplemental stipulation of settled issues that will be filed and how much time do you need for the stipulated decision document mr shelton we’d ask for days judge the clerk days is november 27th at the court’s direction at the calendar call of this case on date the supplemental stipulation of settled issues date supplemen- tal stipulation of settled issues which the second counsel for respondent had signed on behalf of respondent and that the parties filed with the court at the recall of this case on that date was signed by each petitioner and by mr niehus on behalf of petitioners paragraph of that supplemental stipulation of settled issues which pertained to the claimed elm court loss for petitioners’ taxable_year set forth the agreement of respondent and petitioners that p etitioners are paragraphs through of the date supplemental stipulation of facts also set forth the agreement of respondent and petitioners that petitioners conceded the three determinations that respondent had made in the continued entitled to claim an ordinary_loss in the amount of dollar_figure that was not claimed on their individual_income_tax_return the following agreement of respondent and petitioners appeared immediately below paragraph of the date supplemental stipulation of settled issues and immediately above the respective signatures of mr shamrock and ms bigg on behalf of themselves and the signature of the second counsel for respondent on behalf of respondent the parties hereby agree to this supplemental stipulation of settlement at the recall of this case at the court’s date chicago trial session the court ordered the parties to submit to the court on or before novem- ber a date that the second counsel for respondent had requested stipu- lated decision documents reflecting the stipulations of settled issues after the court’s date chicago trial session the second counsel for respondent had computations tax computations undertaken of any continued notice with respect to the taxable_year including the agreement that petitioners conceded the claimed partnership loss see supra note see supra note as stated above at the direction of the court at the calendar call on date mr niehus also signed the date supplemental stipulation of settled issues his signature appeared below the respective signatures of petitioners and the second counsel for respondent deficiency any addition_to_tax and any accuracy-related_penalty for which mr shamrock for the taxable_year was and mr shamrock and ms bigg for each of the taxable years and were liable pursuant to the date stipulation of settled issues and the date supplemental stipula- tion of settled issues that they had signed and filed with the court after those tax computations had been completed the second counsel for respondent sent a letter dated date date letter to petitioners and enclosed those tax computations he also sent copies of that letter and those tax computa- tions to mr niehus in the date letter the second counsel for respondent stated in pertinent part the irs has computed the amounts of taxes and penalties that result from our settlement in your tax_court case to conclude the case we must file a decision with the court please review the enclosed deci- sion and the accompanying computation and if you agree that the computation properly reflects our settlement please sign the original and one copy of the decision and return them to my office after mr niehus received from the second counsel for respondent and reviewed the copies of the date letter and the tax computations mr niehus contacted that counsel and pointed out to him a computational error in respondent’s favor with respect to certain itemized_deductions that appeared in those tax computations the second counsel for respondent agreed with mr niehus that the tax computations did include the error that mr niehus had pointed out thereafter the second counsel for respondent requested that the tax computations be revised to correct that error he also obtained from the court an extension of time until date within which the parties were to submit stipulated decision documents reflecting the parties’ stipulations of settled issues after the tax computations had been revised to correct the error that mr niehus had pointed out revised tax computations the second counsel for respon- dent sent to mr niehus by fax dated date a copy of the revised tax computations with a note on the fax transmission sheet that stated in pertinent part i reran the numbers to include the adjustments to itemized_deductions in here is the revised computation i’ve reviewed the executed stipulations of settled issues and the notices of deficiency and i believe that everything we agreed to in writing comports with this revised computation the revised tax computations also were sent to mr shamrock and ms bigg on date after mr shamrock reviewed the tax computations and thereafter the revised tax computations that the second counsel for respondent had provided to petitioners and mr niehus he was not pleased with what the revised tax computa- tions showed he and ms bigg were required to pay to the irs for the years at issue if mr shamrock had been pleased with what the revised tax computa- tions showed he and ms bigg were required to pay to the irs for the years at issue he would not have objected to but would have signed the decision docu- ments that respondent had prepared for this case and that reflected those revised tax computations which in turn reflected the date stipulation of settled issues and the date supplemental stipulation of settled issues that is to say if mr shamrock had been pleased with what the revised tax computations showed he and ms bigg were required to pay to the irs for the years at issue mr shamrock would not have contested the settlement with respect to their claimed elm court loss to which he and ms bigg had agreed as reflected in paragraph of the date supplemental stipulation of settled issues and he would not have refused to sign the decision documents that reflected the agreements of the parties set forth in that stipulation of settled issues as well as in the date stipulation of settled issues because of his displeasure with what he and ms bigg were required to pay to the irs for the years at issue as shown in the revised tax computations mr shamrock decided to consult on the same day on which he was provided those revised computations mr drobny who had represented him on certain tax matters if mr shamrock had been pleased with what the revised tax computations showed he and ms bigg were required to pay to the irs for the years at issue he would not have consulted mr drobny when mr shamrock spoke with mr drobny about taxable years and mr drobny checked on mr niehus’ professional background and learned that after mr niehus no longer was authorized to practice law in illinois mr drobny informed mr shamrock about what he had learned regarding mr niehus’ status with the illinois state bar about which mr shamrock had been unaware when mr shamrock spoke with mr drobny about his displeasure with what the revised tax computations showed he and ms bigg were required to pay to the irs for the years at issue mr drobny also informed mr shamrock about and gave him a copy of the opinion in 135_tc_1 sometimes gates opinion mr drobny told mr shamrock that he believed that mr niehus had erred in recommending to petitioners that they accept respondent’s proposal to settle the claimed elm court loss by treating approximately percent of that claimed loss as a deductible ordinary_loss instead of treating percent of that claimed loss as a deductible ordinary_loss mr drobny held that belief because in his opinion the gates opinion required resolution of the elm court loss entirely in petitioners’ favor by treating it as a deductible ordinary_loss mr drobny did not understand why mr niehus had not brought the gates opinion to the attention of any representative of respondent with whom mr niehus and petitioners had dealt during the period they had been negotiating with them in an attempt to resolve inter alia the claimed elm court loss on date the same day on which mr shamrock was provided the revised tax computations and on which mr shamrock consulted mr drobny about his displeasure with what he and ms bigg were required to pay to the irs for the years at issue as shown in those revised tax computations mr drobny contacted the second counsel for respondent and gave him form_2848 in that form mr shamrock but not ms bigg authorized mr drobny to represent him before the irs with respect to tax matters for mr shamrock’s taxable years through in form_2848 part ii that mr drobny signed mr drobny indicated that he was a c p a who was authorized to practice as such in the state as expressly stated in preprinted form_2828 authorizing mr drobny to represent mr shamrock the filing of that form with the irs automatically revoke d all earlier power s of attorney on file with the internal_revenue_service for the same tax matters and years or periods covered by that form conse- quently the filing of that form automatically revoked as to mr shamrock form_2848 that mr shamrock and ms bigg had filed with the irs authorizing mr niehus to represent mr shamrock and ms bigg with respect to tax matters for the taxable years and of illinois on date mr drobny filed with the court an entry of appearance form with respect to mr shamrock ms bigg was unwilling to retain mr drobny when mr shamrock first retained him with respect to this case even though mr drobny and or mr shamrock had informed her that mr niehus was no longer authorized to practice law in illinois that was because ms bigg wanted to put this case behind her shortly thereafter ms bigg changed her mind and decided to retain mr drobny to represent her with respect to this case the reason that ms bigg changed her mind was that mr drobny who represented to her that he was a tax attorney when he was not had also represented to her as he had represented to mr shamrock that if mr niehus had brought the gates opinion to the attention of the represen- tatives of respondent with whom he and petitioners had been dealing respondent would have conceded as a deductible ordinary_loss the entire claimed elm court loss not just percent of that claimed loss as reflected in paragraph of the date supplemental stipulation of settled issues ms bigg relied on mr drobny’s representations to her and concluded that he was more knowledge- able than mr niehus in that mr drobny was aware of the gates opinion about which mr niehus was apparently unaware and which mr drobny represented to her controlled resolution of that claimed loss entirely in petitioners’ favor as a deductible ordinary_loss consequently ms bigg retained mr drobny to represent her with respect to this case mr drobny did not disclose to ms bigg when she retained him or at any time thereafter that in 86_tc_1326 the court had found him liable for so-called civil_fraud under then sec_6653 on date mr drobny filed with the court an entry of appearance form with respect to ms bigg in reliance upon the advice and the representations of mr drobny regarding the gates opinion petitioners refused to sign the decision documents that the second counsel for respondent had prepared reflecting the date stipulation of settled issues and the date stipulation of settled issues consequently on date respondent filed a motion for entry of decision in which respondent asked the court to enter a decision in the case that reflected the agreement of the parties as set forth in those stipulations of settled issues on date mr drobny filed on behalf of petitioners a response to respondent’s motion for entry of decision in that response mr drobny opposed that motion on behalf of petitioners on essentially two grounds the first sec_6653 is the predecessor of sec_6663 that congress enacted to be effective for tax returns the due_date for which determined without regard to extensions was after date ground was that mr niehus was no longer an active member of the illinois state bar when petitioners had authorized him by signing part i of form_2848 on date to represent them with respect to tax matters for the taxable years and mr drobny further indicated in petitioners’ response to respondent’s motion for entry of decision that mr shamrock and ms bigg were not aware that after mr niehus no longer was an active member of the illinois state bar when petitioners had authorized him by signing part i of form_2848 on date to represent them with respect to tax matters for the taxable years and mr drobny claimed on behalf of petitioners in their response to respondent’s motion for entry of decision that consequently mr niehus should not have been allowed to represent petitioners during their audit of the second ground that mr drobny advanced on behalf of petitioners in their response to respondent’s motion for entry of decision was that mr niehus improperly handled the issue claimed elm court loss that was because according to mr drobny in 135_tc_1 date this court ruled that the teardown of a former principle sic residence and rebuilding the house without occupying it would disqualify the home from the exclusion_of_gain under sec_121 as a principle sic residence the former principle sic residence did not exist according to this court and it denied the exclusion the fact that the petitioners house was not a principle sic residence and they lost dollar_figure on the sale should make that deductible because the irs cannot have it both ways the aforementioned case was identified easily and should have been presented to the irs before settling on of a deduction that should have been allowed if the petitioners had adequate representa- tion mr niehus’ not informing petitioners that after he no longer was authorized to practice law in illinois because of his failure to satisfy certain illinois state bar attorney status requirements and not bringing the gates opinion to the attention of respondent’s representatives with whom he was dealing on behalf of petitioners did not result in their suffering any prejudice let alone any injustice when they agreed to settle the claimed elm court loss as set forth in paragraph of the date supplemental stipulation of settled issues the court granted respondent’s motion for entry of decision and entered a decision on date that reflected the parties’ date stipulation of settled issues and the parties’ date supplemental stipulation of settled issues on date mr drobny filed on behalf of petitioners a motion to vacate or revise pursuant to rule motion to vacate in support of that motion petitioners advanced the following two grounds ‘fraud on this court’ and breach of contract by respondent the court denied petitioners’ motion to vacate on date on date mr drobny filed on behalf of petitioners a motion for reconsideration of findings or opinion pursuant to rule in that motion mr drobny asked again on behalf of petitioners that the court vacate the decision entered in this case on date in support of that motion mr drobny alleged that respondent had a duty to disclose to petitioners that mr niehus did not qualify to represent them on date the court denied petitioners’ motion for reconsideration of findings or opinion pursuant to rule on date mr drobny filed on behalf of petitioners another motion to vacate or revise pursuant to rule that motion was not filed within the time prescribed by rule on date the court denied that motion petitioners timely appealed the court’s decision in this case to the court_of_appeals the court_of_appeals vacated the court’s order and decision entered on date and remanded this case for further proceedings in accor- dance with the decision of this court entered on date in the order of the court_of_appeals filed on date the court_of_appeals stated in pertinent part although the couple petitioners filed their petition pro_se they had hired grant niehus who told them he is a lawyer and cpa to repre- sent them before the irs and the tax_court niehus has a law degree but hasn’t been authorized to practice law since and he is not a cpa the tax court’s rules require that the parties stipulate to relevant issues whenever possible generally these stipulations are binding but may be altered or withdrawn when justice requires tax ct r a e the rules give the tax_court discretion to relieve a party of a stipulation the commissioner likened the petitioners’ stipulations to settlement agreements that are governed by general principals of contract law but the petitioners signed pretrial stipula- tions which did not reflect the computation of the deficiency and penalties or purport to resolve conclusively the petitioners’ liability see lovenguth v c i r 93_tcm_1040 at on the record before the court that was established at the date evidentiary hearing that it held on remand from the court_of_appeals the court is unable to find that mr niehus told petitioners that he was a c p a nor is the court able to find on that record that petitioners had hired mr niehus to represent them before this court in fact we have found that mr niehus made it clear to mr shamrock and ms bigg when they first retained him that although he was willing to represent them in attempting to resolve with the irs all of the examination issues for taxable years and he was unwilling to represent them in the event that they and the irs were unable to reach a mutually satisfactory resolution of all of those examination issues and they wanted to litigate the unresolved issues that was because as he told mr shamrock and ms bigg at their first meeting he was not a trial lawyer we have also found that mr niehus indicated to petitioners that in the event that they wanted a trial with respect to any unresolved examination issues he would recommend a trial lawyer to represent them we have further found that during mr niehus’ representation of petitioners which ended in date they never asked him to recommend a trial lawyer to them distinguishing stipulations under rule from settlement stipula- tions and stating that rule allows us to consider factors that might not be sufficient to upset a contract the tax_court by enforcing the petitioners’ stipulations solely for the reasons stated by the commissioner likewise failed to consider the petitioners’ asserted justification for setting aside those stipulations the commissioner insisted that the parties had settled the issue because the outcome was uncertain for both sides not be- cause mr niehus ‘improperly handled the issue ’ but that’s the commissioner’s view not a determination made by the tax_court the court’s decision is silent about niehus’s deceit and that decision does not show that the judge exercised any discretion when accepting the commissioner’s request that the petitioners’ stipulations be enforced the commissioner makes much of the fact that the petitioners did not have a right to effective assistance of a lawyer in their civil tax case as we understand the commissioner’s argument a taxpayer should be bound by any stipulation induced by his representa- tive’s deceit so long as the commissioner was unaware of the fraud that contention does not resolve whether these petitioners have articulated a valid reason to set_aside the stipulation relating to the claimed elm court loss even though the petitioners had no right to an effective lawyer the petitioners and even the commis- sioner’s counsel all believed they were dealing with an attorney authorized to represent taxpayers before the irs and the tax_court the commissioner minimizes that deception but the tax_court should have evaluated whether it provided good cause to set_aside the petitioners’ stipulations the court_of_appeals issued a mandate on date in accor- dance with its order filed on date and its judgment filed on date and as discussed above remanded this case for further proceedings in accordance with that order and decision on date this court issued an order in which it ordered the parties to file a joint report in which they were to indicate what they believe should be done in this court on remand in order to comply with the order and judgment of the u s court_of_appeals for the seventh circuit on date the parties filed a joint status report parties’ joint status report in that report the parties set forth their respective views regarding further proceedings in this court the view of petitioners as set forth by mr drobny in the parties’ joint status report was that based upon the facts alleged in the parties’ joint status report by mr drobny on behalf of petitioners and law cited by the court of ap- peals a hearing on this matter is unnecessary because the facts in this case are self evident asking the taxpayers petitioners or mr niehus about this matter in a hearing does not change the fact that niehus falsely represented to taxpayers the commissioner and this court that he was unqualified sic to practice and indeed gave the taxpayers clearly erroneous advice the view of respondent as set forth in the parties’ joint report was that the court should set this case for an evidentiary hearing according to respondent p etitioners should be put to their proof at an evidentiary hearing where a record can be built and after cross-examination petitioners’ credibility can be gauged by the court respondent then proffered in the parties’ joint status report that the following facts would be established at an evidentiary hearing petitioners were full participants in the events leading to their stipulations petitioners caused their predicament and tied niehus’ hands by failing to provide niehus the documents necessary to sub- stantiate their positions petitioners went to sheldon drobny after they received respondent’s final settlement computations but before they learned that niehus was not licensed to practice law ie their dissatisfaction with the settlement had nothing to do with niehus’ licensure sic and everything to do with the amount of money they owed and petitioners did not as the seventh circuit believed sign mere pretrial stipulations or in tax_court parlance stipulations of fact but rather settlement stipulations which are held to a higher standard in its date order the court set this case for an evidentiary hearing at a special session that was to and did take place on date in chicago as stated in that order the date evidentiary hearing was set for the purpose of giving the parties the opportunity to present evidence as to whether the parties’ date stipulation of settled issues and the parties’ date supplemental stipulation of settled issues should be set_aside on date petitioners filed a second supplement to the prehearing memorandum that they had filed on date in that second supplement petitioners narrowed the scope of the date evidentiary hearing to whether only paragraph of the parties’ date supplemental stipulation of settled issues should be set asidedollar_figure opinion it is petitioners’ position that the court should set_aside paragraph respondent disagrees before addressing the parties’ respective positions the court summarizes its evaluation of the following witnesses whom respondent called as witnesses at the date evidentiary hearing mr shamrock ms bigg mr niehus paragraph of the parties’ supplemental stipulation of settled issues pertains to the claimed elm court loss that petitioners had raised as an affirmative issue in their second amended return although mr shamrock took the position during his testimony at the date evidentiary hearing that the entire date stipulation of settled issues and the entire date supplemental stipulation of settled issues should be set_aside he changed his mind upon prodding by mr drobny at that hearing for convenience the court will sometimes refer to paragraph of the date supplemental stipulation of settled issues as paragraph petitioners did not call any witnesses at the date evidentiary hearing instead they chose to have mr drobny cross-examine respondent’s witnesses at that hearing terrence brennan and lauren may except for the testimony of mr shamrock the court found the respective testimonies of respondent’s witnesses to be credible with respect to mr shamrock the court did not find his testimony to be credible in certain material respects in addition the court found that he had a selective memory during the second counsel for respondent’s examination of him at the date evidentiary hearing the court finds that mr shamrock’s selective memory in responding to the second counsel for respondent’s questions was nothing more than an attempt on his part to evade answering certain of those questions that he wanted to avoid answering because he believed that those answers if truthful would have not have supported petitioners’ position that paragraph should be set_aside the court will not rely on mr shamrock’s testimony to establish petitioners’ position that the court should set_aside para- graph see eg 87_tc_74 terrance brennan is the appeals officer who met with petitioners and mr niehus after petitioners filed the petition in an attempt to settle some or all of the examination issues lauren may is the first counsel for respondent who met with petitioners and mr niehus after the petition was filed and after petitioners and mr niehus had met with the appeals officer it was she who signed the date stipulation of settled issues on behalf of respondent and who discussed with petitioners and mr niehus possible settlement of petitioners’ claimed elm court loss they were unable to reach a basis on which to settle the claimed elm court loss issue the court turns now to the mandate of the court_of_appeals as the court understands the court of appeals’ order filed on date which is part of that mandate the court_of_appeals concluded that the date stipulation of settled issues and the date supplemental stipulation of settled issues are not stipulations of settlement because those stipulations of settled issues did not reflect the computation of the deficiency and penalties or purport to resolve conclusively the petitioners’ liability shamrock v commissioner no order pincite 7th cir date see 790_f3d_767 7th cir instead according to the court_of_appeals the date stipulation of settled issues and the date supplemental stipulation of settled issues are governed by rule rule governs stipulations for trial in the case of stipula- tions of settlement or stipulations of settled issues such as the date stipulation of settled issues and the date supplemental stipulation of settled issues the court has held that that type of stipulation will not be set_aside unless there is a showing of a lack of formal consent fraud mistake or some similar ground 108_tc_320 aff’d without published opinion 208_f3d_205 3d cir the court_of_appeals itself has held that courts should be hesitant to set_aside agreements of settlement that the parties reached knowingly and voluntarily see eg 794_f3d_794 7th cir treating a settlement agreement that did not set forth the deficiency in federal estate_tax to be paid as a result of the settlement agreement and that consequently did not resolve definitively the amount of the estate’s liability as a contract not as a stipulation subject_to rule assuming arguendo as the court_of_appeals concluded that the date stipulation of settled issues and the date supplemental stipulation of settled issues are governed by rule we consider rule e which addresses the binding effect of a stipulation governed by rule that rule provides that a stipulation is to be treated to the extent of its terms as a conclusive admission by the parties to the stipulation unless otherwise permitted by the court or agreed upon by those parties rule e further provides that the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires the court has concluded that w ith ‘justice’ as our standard we do have broad discretion to determine under rule e when it is appropriate to set_aside a stipulation lovenguth v commissioner tcmemo_2007_70 wl at however the court has also concluded that its discretion in setting aside a stipulation under rule e is tempered by the importance of making stipulations stick--we enforce stipulations unless not just ‘injustice ’ but ‘manifest injustice’ would result id in exercising its discretion under rule e the court may consider factors that might not be sufficient to upset a contract id at that is to say something less than a contractual defense is a permissible ground for letting one party to a pretrial stipulation out of his agree- ment id as we understand petitioners’ position they maintain that paragraph must be set_aside because when they signed the stipulations of settled issues they relied on mr niehus’s representation that he was authorized to practice law in illinois when in fact he was not according to petitioners those facts standing alone denied p etitioners adequate representation and show that they were not well represented by mr niehus and had suffered injustice and prejudice the court agrees with respondent that p etitioners are essentially arguing per se injustice is present in this case for purposes of rule e petitioners’ per se injustice argument before considering the merits of petitioners’ per se injustice argument the court notes that under that argument petitioners logically should be asking the court to set_aside not only paragraph of the date supplemen- tal stipulation of settled issues but also that entire supplemental stipulation of settled issues and the entire date stipulation of settled issuesdollar_figure the court considers now petitioners’ per se injustice argument the court rejects that argument because it is legally flawed and factually flawed the court addresses first why petitioners’ per se injustice argument is legally flawed the court has not applied and will not apply here any kind of per se rule in determin- ing whether under rule e justice requires the court to exercise its discretion to permit a party to a stipulation governed by rule to qualify change or contradict a stipulation see eg lovenguth v commissioner wl at quoting rule e the court has applied and will apply here a facts_and_circumstances_test in determining whether to exercise its discretion under rule e see eg id the court believes that the reason petitioners are asking the court to set_aside only paragraph which is illogical and inconsistent with the reasons they advance for asking the court to do so is that they believe on the basis of mr drobny’s advice that this court will set_aside that paragraph or the court_of_appeals will if this court does not in that event the other irs examination issues that petitioners conceded in the parties’ stipulations of settled issues and that resulted in a substantial increase in their ordinary_income for each of the taxable years and would be offset dollar for dollar thereby reducing the amount of tax that petitioners would otherwise have been required to pay for each of those years because of their concessions in addition certain caselaw of the court_of_appeals and the state of illinois as well as certain rules of the supreme court of illinois illinois supreme court highlights the legal flaws in petitioners’ per se injustice argument in considering that argument as it relates to mr niehus’ no longer being authorized to practice law in illinois after because he failed to pay required dues after that year 926_f2d_668 7th cir provides helpful insight in that case a defendant in a criminal case claimed that his representation at his criminal trial by a lawyer who had been suspended from the illinois state bar for failing to pay required dues was an automatic violation of his right to counsel under the sixth amendment of the u s constitution sixth amendment accord- ing to the defendant a lawyer who has been suspended from the bar is always ineffective assistance of counsel for purposes of the sixth amendment id although in considering the defendant’s position in reese the court_of_appeals was addressing the meaning of the word counsel in the sixth amendment the court finds the reasoning of that court in rejecting that position to be instructive in considering petitioners’ per se injustice argument in reese the court_of_appeals which was willing to proceed on the assumption that the lawyer who had repre- sented the defendant at his criminal trial could have been imprisoned for unautho- rized practice of law id examined the history of the adoption of the sixth amendment the court_of_appeals concluded on the basis of that examina- tion that the constitutional question under the sixth amendment was whether the court has satisfied itself of the advocate’s competence and authorized him to practice law id pincite according to the court_of_appeals persons who obtain legal credentials by fraud are classes apart from persons who satisfied the court of their legal skills but later ran afoul of some technical rule lawyers who do not pay their dues violate a legal norm but not one established for the protection of clients suspensions used to wring money from lawyers’ pockets do not stem from any doubt about their ability to furnish zealous and effective assistance id the court_of_appeals ended its discussion of the defendant’s sixth amend- ment argument by observing illinois may if it wishes annul the convictions of persons represented by lawyers whose licenses have been suspended for financial reasons but the unpublished decision in reese’s case together with people v elvart ill app 3d ill dec n e 2d 1st dist shows that illinois does not doubt the ability of lawyers suspended for nonpayment of dues to furnish effective assistance id see ill sup ct r i attorney who fails to pay dues may be reinstated as a matter of course upon paying the dues and certain fees in reese the focus of the court_of_appeals in rejecting the defendant’s sixth amendment argument was on whether a court was satisfied that the lawyer was competent to practice law and had in fact authorized the lawyer to do so the illinois supreme court had authorized mr niehus to practice law in illinois on date and he was authorized to do so for approximately three decades thereafter since he was first admitted to practice law in illinois in mr niehus has never been disciplined or disbarred there is nothing in the record to support any finding that after when mr niehus failed to pay periodic dues to the illinois state bar he was stripped of his years of technical knowledge training and experience and was no longer competent to practice law merely because he failed to pay those required dues see 926_f2d_668 indeed the record rejects any such finding the court considers next the legal flaws in petitioners’ per se injustice argument as it relates to mr niehus’ no longer being authorized to practice law in illinois after because he did not satisfy certain cle requirements after that year the court notes initially that the illinois state bar did not have cle require- ments until date and that the first period with respect to which mr niehus was required to file a report with the illinois state bar regarding his compliance with those cle requirements did not end until date see ill sup ct r a and b ill sup ct rule e specifies that the consequence of the removal from the so-called master roll of attorneys authorized to practice law in illinois of an attorney who has failed to satisfy the illinois state bar’s cle requirements is not a disciplinary sanction indeed ill sup ct rule h provides that such an attorney may be reinstated as an attorney authorized to practice law in illinois by paying a fee and showing proof that the attorney has sufficient cle credits for the periods during which the attorney had failed to comply with the illinois state bar cle requirements similarly ill sup ct rule i provides that an attorney who no longer is authorized to practice law in illinois because the attorney failed to pay required annual dues so-called annual registration fee to the illinois state bar may be reinstated as an attorney authorized to practice law in illinois by registering and paying prescribed fees for each of the periods during which the annual fee was not paid illinois thus treats in essentially the same manner reinstatement to practice law after a failure to satisfy periodically certain cle requirements and reinstatement to practice law after a failure to pay required dues the court believes that the reasoning of the court_of_appeals in reese as to why there was not an automatic violation of a criminal defendant’s sixth amendment right to counsel where the defendant was represented at his criminal trial by an attorney who no longer was authorized to practice law in illinois for failure to pay required dues to the illinois state bar would apply where the defendant was represented at his criminal trial by an attorney who no longer is authorized to practice law in illinois for failure to satisfy certain cle requirements of the illinois state bar as the court found above with respect to mr niehus’ failure after to pay required dues to the illinois state bar there is nothing in the record to support any finding that after when mr niehus failed to satisfy certain cle requirements he was stripped of his years of technical knowledge training and experience and was no longer competent to practice law merely because he failed to satisfy those requirements cf 926_f2d_668 indeed the record rejects any such finding the court turns now to why petitioners’ per se injustice argument is factually flawed the short answer is that the facts that the court has found belie that argument contrary to petitioners’ unfounded contentions the court has found that mr shamrock refused to sign the decision documents because he was not pleased with what the revised tax computations showed he and ms bigg were required to pay to the irs for the years at issue and mr drobny made a representation to him and shortly thereafter to ms bigg that if mr niehus had ms bigg was willing to sign the decision documents that the second counsel for respondent had had prepared in order to put this case behind her ms continued brought 135_tc_1 to the attention of respondent’s representatives respondent would have conceded as a deductible ordinary_loss the entire claimed elm court loss not just percent of that claimed loss as reflected in paragraph of the date supplemental stipulation of settled issues the court also has found that if mr shamrock had been pleased with what the revised tax computations showed he and ms bigg were required to pay to the irs for the years at issue he would have signed the decision documents that respon- dent had prepared and that reflected the date stipulation of settled issues and the date supplemental stipulation of settled issues the court also believes that if mr shamrock had been pleased with what the revised tax computations showed he and ms bigg were required to pay to the irs for the years at issue he would not have consulted and retained mr drobny to represent petitioners in this case if mr shamrock had not consulted and retained mr continued bigg changed her mind because mr drobny who represented to her that he was a tax attorney when he was not had also represented to her as he had represented to mr shamrock that if mr niehus had brought 135_tc_1 to the attention of respondent’s representatives respondent would have conceded as a deductible ordinary_loss under sec_165 the entire claimed elm court loss not just percent of that claimed loss as reflected in paragraph ms bigg relied on mr drobny’s representations to her as did mr shamrock and concluded that mr drobny was more knowledgeable than mr niehus in that mr drobny was aware of the gates opinion about which mr niehus was apparently unaware drobny mr drobny would not have made representations to him and shortly thereafter to ms bigg about the gates opinion which as discussed below the court concludes are erroneous in the gates opinion the taxpayers razed their principal_residence on certain real_property that they owned thereafter they constructed a new resi- dence on the same real_property sold the real_property before occupying the new residence and realized a gain from that sale that exceeded dollar_figure see id pincite- the taxpayers in gates claimed that dollar_figure of that gain was excludible from their income under sec_121 which provides that gross_income does not include certain amounts of gain from the sale of property if a taxpayer used the property as a principal_residence for at least two of the five years immediately preceding the sale see id pincite the court held in gates that the taxpayers were not entitled to exclude any gain from the sale of the property in question that was because after they razed their principal_residence on the property and built a new residence thereon they did not reside in the new residence for at least two years before selling that property see id pincite the gates opinion is inapposite to the resolution of whether petitioners are entitled under sec_165 to deduct as an ordinary_loss the claimed elm court loss at best the gates opinion arguably might provide some support for a contention by petitioners that because they never occupied the new house that they had built on the elm court property before they sold it the new house was not their residence at the time of that sale and thus was not used by them for a personal_use at that time see sec_1_165-9 income_tax regs mr droby seems to believe and he evidently represented to petitioners that under the gates opinion if the new house on the elm court property was not their principal_residence when they sold it in petitioners are automatically entitled to deduct under sec_165 the claimed elm court loss as an ordinary_loss mr drobny’s belief and representations to petitioners are wrong the gates opinion addressed only whether dollar_figure of the gain that the taxpayers there realized on the sale of a new house that they had built on the real_property where their personal_residence had been located was to be excluded under sec_121 the gates opinion did not address the deductibility of a loss under sec_165 which is the issue presented by the claimed elm court loss indeed the taxpayers in the gates opinion did not even have a loss that they wanted to respondent conceded at the date evidentiary hearing that the new house on the elm court property was no longer petitioners’ principal_residence when they sold it in however respondent made no other con- cessions regarding that property at that hearing deduct they had a gain that they wanted to exclude from their income under sec_121 it is sec_165 not sec_121 that governs whether petitioners are entitled to deduct the claimed elm court loss as an ordinary_loss under sec_165 and taxpayers like petitioners who are individuals are not entitled to deduct under sec_165 as an ordinary_loss a loss from the sale of property unless the loss was incurred_in_a_trade_or_business or in a transaction entered into for profit the gates opinion does not even mention sec_165 let alone control or resolve questions including the following legal and factual questions that must be considered in determining whether petitioners are entitled to ordinary_loss deduction treatment under that section what is petitioners’ basis in the elm court property in question see sec_165 sec_1011 was the loss from the sale of the elm court property incurred_in_a_trade_or_business see sec_165 sec_162 was the loss from the sale of the elm court property incurred in an activity in which mr shamrock engaged with the intent of making a profit see sec_165 sec_183 was the elm court property a capital_asset see sec_165 sec_1221 the gates opinion has nothing to do with does not discuss and does not govern whether property is used in a trade_or_business see sec_165 or whether property is used in a transaction entered into for profit see sec_165 the gates opinion simply does not control as mr drobny erroneously believes and as he erroneously represented to petitioners resolution of the claimed elm court loss let alone a resolution of that issue that would allow them to deduct under sec_165 as an ordinary_loss the entire amount ie dollar_figure of that claimed loss petitioners’ per se injustice argument is also factually flawed because that argument appears to proceed on the factual assumption that because after mr niehus no longer was authorized to practice law in illinois on account of his failure to satisfy certain illinois state bar attorney status requirements and because he had failed to bring the gates opinion to the attention of respondent’s represen- tatives with whom he was dealing on petitioners’ behalf petitioners were not well represented by him and consequently they suffered prejudice when they agreed to settle the claimed elm court loss as set forth in paragraph of the date supplemental stipulation of settled issues the court’s findings belie those contentions the court has found that mr niehus’ not informing petitioners that after he no longer was authorized to practice law in illinois on account of his failure to satisfy certain illinois state bar attorney status requirements and not bringing the gates opinion to the attention of respondent’s representatives with whom he was dealing on behalf of petitioners did not result in their suffering any prejudice let alone any injustice when they agreed to settle the claimed elm court loss as set forth in paragraph of the date supplemental stipulation of settled issues not only did petitioners not suffer any prejudice let alone injustice when they agreed to settle the claimed elm court loss as set forth in paragraph but contrary to the suggestion of petitioners in their posthearing memorandum the court has found that they were well represented by mr niehus see reese f 2d pincite lovenguth v commissioner wl at citing 287_f2d_261 5th cir see also ill sup ct r i e h in short the court has found that throughout his representation of mr shamrock and ms bigg from early date until date mr niehus provided to them competent valuable diligent and effective assistance he did so in the face of and despite petitioners’ acknowledgement at their first meeting with him that he would be starting at a disadvantage if they were to retain him to represent them with respect to the irs examination in fact during their initial meeting with mr niehus mr shamrock and ms bigg characterized the then-current situation with respect to the irs examination of the taxable years and as a mess an assessment with which mr niehus agreed after he learned more about the irs examina- tion the events that occurred during that examination how it had been handled by petitioners’ prior representative and the trust and credibility issues that certain irs representatives had had with petitioners before they retained him mr shamrock and ms bigg understood fully when they had their first meeting with mr niehus in date that mr niehus was being placed in the difficult situa- tion of persuading the irs to trust and accept what mr shamrock and ms bigg maintained were the salient facts regarding the examination issues including the claimed elm court loss that was because mr shamrock and ms bigg knew before that initial meeting took place that as a result of certain events that had occurred during the irs examination certain representatives of the irs who were involved in that examination already had grown suspicious of and had trust and credibility issues with them and their claims regarding at least some of the examination issues mr niehus set a goal for himself and petitioners when he agreed to repre- sent them at the end of the initial meeting that he had with them in date mr niehus advised petitioners that they and he as their representative needed to address with the irs the examination issues with a goal of resolving all of them and avoiding litigating any of them in furtherance of that goal mr niehus engaged in considerable negotiations with various irs representatives in particular the agreement of the parties with respect to the claimed elm court loss as set forth in paragraph was the result of considerable negotiations and bargaining by mr niehus on behalf of petitioners see lovenguth v commis- sioner wl at citing associated beverages co v p ballantine sons f 2d pincite markin v commissioner tcmemo_1989_665 58_tcm_994 those negotiations proved to be difficult not only because of the reasons discussed previously but also because petitioners had not even raised the claimed elm court loss until they filed their second amended return petitioners did not claim that loss in their return or in their first amended return in fact mr shamrock and ms bigg had originally claimed developer expenses of dollar_figure in schedule c that they had included as part of their return and that related to what was described in that schedule as ms bigg’s dental practice developer however in the worksheet relating to the claimed elm court loss that they included as part of the second amended return petitioners explained inter alia that developer expenses of dollar_figure had been transferred to from sic which was from the form titled sales of business property in which they reported that claimed loss for the first time the court now highlights some of the competent valuable diligent and effective assistance that mr niehus provided petitioners with respect to the irs examination issues mr niehus assisted mr shamrock and ms bigg in identify- ing locating and gathering the documents that they needed to present to the irs in order to substantiate the position that they had taken with respect to each of the examination issues for each of the taxable years and including the claimed elm court loss that they had raised in their second amended return mr niehus also prepared and sent to the irs letters in which he advanced arguments explaining how and why the documents that mr shamrock and ms bigg provided to the irs and the applicable tax law supported each of those positions and advocated acceptance of each of those positions in addition mr niehus accompanied by mr shamrock and ms bigg had a number of meetings with representatives of the appeals_office as well as with representatives of the chief counsel’s office that took place both before and after they filed the petition commencing this case during those various meetings mr niehus continued to advance arguments explaining how and why the documents that mr shamrock and ms bigg provided to the irs and the applicable tax law supported each of their positions with respect to each of the examination issues for each of the taxable years and including the claimed elm court loss that they had raised in their second amended return and advocate acceptance of each of those positions during those meetings mr niehus was proactive in protecting the interests of his clients mr niehus’ competent valuable diligent and effective representation of petitioners continued after petitioners filed the petition thereby commencing this case as detailed in the court’s findings_of_fact mr niehus corresponded and met along with petitioners at various times with the appeals officer in an attempt to negotiate a settlement of all of the examination issues including the elm court loss with respect to the claimed elm court loss around date the appeals officer ultimately offered to settle that issue by allowing petitioners a loss of dollar_figure with respect to the elm court property that settlement offer amount- ed to a concession by respondent of only approximately percent of the dollar_figure loss that petitioners had claimed with respect to that property in their second amended return mr niehus informed the appeals officer that he believed that petitioners had a better than chance of prevailing in court on the claimed elm court loss the appeals officer was unwilling to increase the dollar_figure irs appeals_office settlement offer mr niehus advised petitioners to reject that offer and they did by date the appeals officer and mr niehus had been able to reach a basis of settlement at the irs appeals_office as to each of the examination issues except the claimed elm court loss and the claimed partnership loss subsequently the irs appeals_office returned the case to the first counsel for respondent for preparation for trial at the court’s date chicago trial session mr niehus’ competent valuable diligent and effective representation of petitioners continued after the appeals officer returned the case to that counsel for trial preparation mr niehus and the first counsel for respondent discussed the two remaining major issues at the branerton_conference in those discussions mr niehus continued to advocate on petitioners’ behalf inter alia that petitioners were entitled to ordinary_loss treatment for the entire amount of the claimed elm court loss he continued to advise petitioners that he believed that they had a better than chance of prevailing in court on the claimed elm court loss not only was the nature ie ordinary vs capital of the claimed elm court loss still in dispute at the branerton_conference with the first counsel for respon- dent but the claimed tax basis of petitioners in the elm court property and thus mr niehus also advanced arguments at the branerton_conference with the first counsel for respondent that petitioners should not be liable for the accuracy- related penalties under sec_6662 that respondent had determined in the respective notices to impose for the taxable years and see supra note the amount if any of the claimed loss on the disposition of that property also were in dispute on date the first counsel for respondent sent to petitioners who were pro sese in this case the date letter and sent a copy of that letter to mr niehus in that letter the first counsel for respondent summa- rized the then status of the case in pertinent part as follows you agreed that the only remaining issues in your case were the libertyville partnership losses claimed on your income_tax return claimed partnership loss and whether and or to what extent you are entitled to claim a loss from the sale of the prop- erty located pincite elm court we also discussed that we would need additional documentation in order to resolve the remaining issues due to your case being on the court’s date trial calendar we agreed that it would be best to file a motion for continu- ance on your case in order to allow you additional time to provide the additional documentation accordingly i have prepared a stipulation of settled issues and joint motion for continuance of trial the stipulation of settled issues reflects the issues that were agreed to at appeals please sign in blue ink the original and three copies of the stipulation of settled issues and the joint motion for continuance of trial on date petitioners not mr niehus and the first counsel for respondent on behalf of respondent signed a stipulation of settled issues i e date stipulation of settled issues and filed that stipulation with the see supra note court the date stipulation of settled issues resolved each of the examination issues for taxable years and except the claimed elm court loss and none of the examination issues for taxable_year including the claimed partnership loss mr niehus’ competent valuable diligent and effective representation of petitioners continued after the parties filed with the court the date stipulation of settled issues mr niehus continued settlement discussions with a different counsel for respondent namely the second counsel for respondent with respect to the two major issues that remained unresolved in the case ie the claimed elm court loss and the claimed partnership loss mr niehus advocated to the second counsel for respondent that petitioners are entitled to the entire amount of each of those claimed losses he continued to advise petitioners that he believed that they had a better than chance of prevailing in court on the claimed elm court loss in addition to advocating to the second counsel for respondent that petition- ers’ basis in the elm court property was significantly less than the amount that they had received when they disposed of that property and that therefore petition- ers had incurred a loss for tax purposes in the amount that they claimed in their second amended return mr niehus also advocated to that counsel at a meeting in the summer of ie the summer meeting as he had advocated when he was dealing with the appeals officer and the first counsel for respondent that the claimed elm court loss was an ordinary_loss not a capital_loss mr niehus knew and advised petitioners that given their tax situation for the taxable years and and their anticipated tax situation thereaf- ter a capital_loss for taxable_year with respect to the elm court property would have been of virtually no tax_benefit to them for the taxable_year or for any other taxable_year mr niehus also advised petitioners that even if the irs were willing to concede the entire amount ie dollar_figure of the claimed elm court loss as a capital_loss not an ordinary_loss any such concession given petitioners’ tax situation would have been of virtually no tax_benefit to them for the taxable_year or for any other taxable_year that was because mr niehus told petitioners under the relevant tax law the maximum amount of capital_loss in excess of capital_gain that is allowable each year to an individual is dollar_figure he also told them that in contrast to that capital_loss tax treatment under the relevant tax law there is no similar limitation on the use of an ordinary_loss to reduce petitioners did not have capital_gain for any of the years at issue and did not anticipate having any substantial capital_gain for subsequent taxable years that would have been reduced by the claimed elm court loss if that loss had been treated as a capital_loss ordinary_income mr niehus further informed petitioners that consequently a concession by the irs of an ordinary_loss with respect to the elm court property in an amount that was significantly smaller than a capital_loss for the entire amount of the loss that petitioners claimed in their second amended_return with respect to that property would be significantly more beneficial for tax purposes to petitioners in this regard petitioners conceded as reflected in the stipulations of settled issues many irs determinations that would have resulted in a substantial increase in their ordinary_income for each of the taxable years and mr niehus advised petitioners that if the irs were to agree to allow an ordinary_loss for taxable_year with respect to the elm court property even in an amount that was significantly less that the entire amount of the claimed elm court loss any such ordinary_loss in contrast to treating the claimed elm court loss as a capital_loss would have benefited petitioners dollar for dollar in reducing the additional_amount of ordinary_income for each of those years that they would have as a result of those concessions at the conclusion of the discussions at the summer meeting among mr niehus petitioners and the second counsel for respondent the second counsel for respondent was very skeptical of petitioners’ position that their claimed elm court loss was an ordinary_loss not a capital_loss in fact that counsel offered to resolve the claimed elm court loss issue by allowing petitioners a capital_loss with respect to the elm court property for the taxable_year mr niehus rejected that offer on behalf of petitioners and mr niehus proceeded to advocate again to the second counsel for respondent why the full amount of the claimed elm court loss should be allowed as an ordinary_loss for petitioners’ taxable_year he also continued to advise petitioners that he believed that they had a better than chance of prevailing in court on the claimed elm court loss the second counsel for respondent was skeptical not only of the ordinary nature of the claimed elm court loss but also of the basis that petitioners were claiming with respect to the elm court property and that they used in determining the amount of the loss that they were claiming with respect to that property in an effort to address the concerns of the second counsel for respondent regarding the basis of petitioners in the elm court property on date mr niehus sent to that counsel a letter and certain documents that related to the claimed elm court loss in that letter mr niehus stated in pertinent part the record does not establish the amount of capital_loss that the second counsel for respondent offered to allow petitioners in an effort to resolve the claimed elm court loss this letter is being sent to you to follow-up on the pending issues regarding the bigg shamrock case for sic which you are handling attached are expense ledgers pertaining to the property pincite elm court in glenview illinois these ledgers and receipts that sub- stantiate dollar_figurek of the dollar_figurek of expenses regarding the above prop- erty the remaining dollar_figurek of expenses was expensed in other months and this documentation is forthcoming and will be mailed to you under separate cover however this documentation solidifies the majority of the dollar_figurek in expenses we will also be forwarding you more documentation on these ex- penses that is forthcoming from the bank the sic further substanti- ates these expenditures if possible we would like to meet with you as soon as possible to reconcile this pending real_estate issue in a continuing effort to address the concerns of the second counsel for respondent regarding the basis of petitioners in the elm court property by fax dated date mr niehus sent to that counsel the date letter and certain documents that related to the claimed elm court loss in that letter mr niehus stated in pertinent part this letter is being sent to you to follow-up on the pending issues regarding the bigg shamrock case for sic which you are handling as my client has been attempting to gather all needed information you requested there has been material changes in the proper calcula- tion of the elm court tax basis thus the correct basis is as follows land does not change dollar_figure the original loan authorized was dollar_figure per closing state- ment item a the taxpayer wrote checks dollar_figure dollar_figure and dollar_figure totaling dollar_figure per attachment c final the total amount invested is dollar_figure per bank state- ment total is dollar_figure with the difference being accrued inter- est the taxpayer’s out of pocket was dollar_figure but must be re- duced by the dollar_figure of checks written to bank--thus total out of pocket paid_by taxpayer is dollar_figure lastly per the closing statement b dollar_figure was paid as a final draw to pay various subcontractors these payments originated from the seller’s funds at closing and were the last payments to complete the project in summary total basis is calculated as follows land dollar_figure bank dollar_figure taxpayer funds dollar_figure big_number closing dollar_figure total dollar_figure in his date letter mr niehus further stated in pertinent part i do know this may be confusing therefore the taxpayer and i can meet asap in order to more easily track the flow of cash investments and basis also enclosed is a history of mr shamrock’s real_estate development projects over the last plus years as is apparent from mr niehus’ date letter as late as the date of that letter which was more than two years after petitioners retained mr niehus petitioners were sending documents to him that they had not previously given him ie new documents or the irs some of which contradicted certain documents that they had previously given him ie old documents and the irs they wanted and expected mr niehus to present those new documents that contradicted certain old documents ie the new and contradictory documents to the second counsel for respondent and to continue to advance and advocate their position that they were entitled to ordinary_loss treatment for the entire amount of the claimed elm court loss mr niehus did what petitioners wanted and expected and continued to advocate acceptance by the irs of petitioners’ position with respect to that loss petitioners and mr niehus knew or should have known that presenting those new and contradictory documents to the second counsel for respondent would likely cause that counsel and other representatives of the irs involved in this case to continue to be suspicious of and to have trust and credibil- ity issues with petitioners and their claims as certain irs representatives previ- ously had because of events that had occurred during the irs examination and before they retained mr niehus to represent them with respect to the irs examination approximately days before the date chicago trial session commenced mr niehus on behalf of petitioners and the second counsel for respondent resumed their settlement discussions with respect to inter alia the claimed elm court loss which had been interrupted by a shutdown of the federal government from october to shortly before the date chicago trial session commenced the second counsel for respondent informed mr niehus and petitioners that he would be willing to settle that issue as follows petitioners would be entitled for taxable_year to an ordinary_loss of dollar_figure with respect to the claimed elm court loss or approximately one-half of the total claimed elm court loss of dollar_figure that they had reported as an ordinary_loss deduction in petitioners’ second amended return and would concede the balance ie dollar_figure of that claimed lossdollar_figure as part of the settlement of the two major issues that were not resolved by the date stipulation of settled issues the second counsel for respondent sought petitioners’ concession of the claimed partnership loss petitioners were willing to concede that loss in full because they were unable to provide documentation to the irs establishing that mr shamrock had incurred that loss as they and mr niehus on their behalf had previously contended before continued mr niehus continued his competent valuable diligent and effective representation of petitioners when he recommended to them that they accept the basis on which the second counsel for respondent had offered to resolve the claimed elm court loss because of mr niehus’ detailed explanation to petition- ers as to why he recommended that they accept the basis of settling the claimed elm court loss that the second counsel for respondent had proposed mr sham- rock and ms bigg understood very well the consequences of their accepting that proposed basis of settlement as well as the consequences of rejecting it see lovenguth v commissioner wl at mr niehus based his recommendation to petitioners that they accept the basis on which the second counsel for respondent had offered to resolve the claimed elm court loss on a number of factors that he discussed with them he first advised petitioners that he believed that the second counsel for respondent would be unwilling to offer to concede an amount of the claimed elm court loss of dollar_figure that was larger than the dollar_figure that he had indicated he was willing to concede continued the irs see supra note mr niehus next explained to petitioners that because the second counsel for respondent was adamant about not allowing petitioners a larger amount of the claimed elm court loss the only two avenues available to them would be to accept the settlement that that counsel had proposed or to litigate that loss mr niehus further explained to petitioners that if they decided to litigate the claimed elm court loss they would be litigating the entire amount of that loss not just the portion of that loss that the second counsel for respondent was unwilling to allow mr niehus also described for petitioners what he believed to be other so- called hazards of litigating the claimed elm court loss which he told them they should take into account in deciding whether to litigate the claimed elm court loss mr niehus informed petitioners that the principal hazard of litigating that issue was that the court might reject their position that they are entitled to that loss at the first meeting that mr niehus had with mr shamrock and ms bigg he made it clear to them that although he was willing to represent them in attempt- ing to resolve with the irs all of the examination issues for taxable years and he was unwilling to represent them in the event that they and the irs were unable to reach a mutually satisfactory resolution of all of those examination issues and they wanted to litigate the unresolved issues that was because as he told mr shamrock and ms bigg at their first meeting he was not a trial lawyer however mr niehus had indicated to petitioners at the initial meeting with them that in the event that they wanted a trial with respect to any unresolved examination issues he would recommend a trial lawyer to represent them during mr niehus’ representation of petitioners they never asked him to recommend a trial lawyer to them for the taxable_year 2009--a result that would provide them no tax_benefit from that claimed loss and that obviously would be worse than the result if they had accepted the settlement offer of the second counsel for respondent another litigating hazard about which mr niehus advised petitioners was that the court might hold that although petitioners had incurred a loss from the disposition of the elm court property that loss was a capital_loss and not an ordinary loss--a result that would provide them virtually no tax_benefit from that claimed loss and that obviously would be worse than the result if they had accepted the settlement offer of the second counsel for respondent another hazard of litigation was that the court might find that petitioners had failed to establish their tax basis in the elm court property and thus had failed to establish that there was any loss on the disposition of that property mr niehus also informed petitioners that another factor that they should consider in deciding whether to accept the settlement with respect to the claimed elm court loss that the second counsel for respondent had proposed or to reject it and to litigate that issue was the cost of litigation mr niehus told petitioners that it would be expensive to litigate the claimed elm court loss as indicated above mr niehus had previously advised petitioners that treating the claimed elm court loss as a capital_loss would provide them with only a dollar_figure annual tax_benefit over a period of many years see supra note after mr niehus explained to petitioners why he was recommending that they accept the settlement offer of the second counsel for respondent with respect to the claimed elm court loss ms bigg told him and mr shamrock that she wanted to accept that offer and thereby put the case pending in the court behind her before signing the date supplemental stipulation of settled issues petitioners wanted to know how much they would be required to pay to the irs with respect to taxable years and as a result of the agree- ments that they had reached with respondent and that were set forth in that stipulation and in the date stipulation of settled issues in this connection at the calendar call for the court’s date chicago trial session the following exchange inter alia took place between mr niehus and the court mr niehus t here is sic about issues that were originally under audit were agreed upon the last two are large and material in nature and before the petitioners wanted to know they wanted to know what the net liability would be because the last issue took about a year to settle or come to an agreement to and they’d like to know what the bottom line is before they would settle we under- stand in to days that final number will be then reviewed sent to us we’d like to review it and then sign off and the matter will be settled emphasis added the court then you don’t have a settlement and we’ll go to trial mr niehus i’d rather not go because all we’re doing is look- ing to review a computation the court if you sign the supplement al stipulat ion of settled issues and your clients don’t like the bottom line number mr niehus oh no they just want to know what it is the court okay they’ll know what it is before you submit the decision documents reflect ing the sup- plemental stipulation of settled issues mr niehus okay then that’s what we’ll need the court i thought you were saying you weren’t going to sign the supplemental stipulation of settled issues until you knew and however long it takes you to do the computations of what the tax number is mr niehus well we prefer to do that if that is not possible then we would sign it today the court that’s not possible mr niehus then we’ll sign it today the court okay do you have it with you mr shelton we do the court let’s sign it right now but i want your entry of appearance first mr shelton judge the supplemental stipulation of settled issues is actually made out for petitioner’s sic pro_se signatures if we could have or if the court could recall us at the end of the call we could probably get these signed mr niehus they’re right here to sign it now the court oh so you’re-- mr niehus my client the client the taxpayers are here right now the court but you’re going to enter an appearance too mr niehus yes the court mr shelton the court your signature would have to be on it too okay why don’t i recall this case at the end of the calen- dar call will that give you enough time it will give us enough time to get petitioners’ sig- nature if not to reprint new one for petitioners’ counsel’s signature your honor he can just add his signature at the bottom of the page put his name put his but i want it i don’t want it without your entry of appearance mr niehus yes the court okay and if you’re not ready at the end of the calendar call then we’ll call it later today on date petitioners signed the date supplemental stipulation of settled issues as did mr niehus and the second counsel for respon- dent and the parties filed it with the court thereafter respondent had tax computations undertaken that showed the total liability of mr shamrock for taxable_year and of mr shamrock and ms bigg for each of the taxable years and pursuant to the stipulations of settled issues that petitioners and a counsel for respondent had signed and filed with the court the second counsel for respondent had revised tax computations prepared to correct a computational issue that mr niehus because of his competent valuable diligent and effective representation of petitioners had found and pointed out to that counsel to summarize the court’s findings that make apparent the factual flaws in petitioners’ per injustice argument mr shamrock refused to sign the decision documents because he was not pleased with what the revised tax computations showed he and ms bigg were required to pay to the irs for the years at issue and mr drobny made an erroneous representation to him and shortly thereafter to ms bigg that if mr niehus had brought 135_tc_1 to the attention of respondent’s representatives respondent would have conceded as a deductible ordinary_loss under the entire claimed elm court loss not just percent of that claimed loss as reflected in paragraph of the date supplemental stipulation of settled issues if mr shamrock had been pleased with what the revised tax computations showed he and ms bigg were required to pay to the irs for the years at issue he would have signed the decision documents that respondent had prepared if mr shamrock had been pleased with what the revised tax computations showed he and ms bigg were required to pay to the irs for the years at issue he would not have consulted and retained mr drobny to represent petitioners in this case if mr shamrock had not consulted and retained mr drobny mr drobny would not have made representations to him and shortly thereafter to ms bigg about the gates opinion which are erroneous mr niehus’ representation of petitioners with respect to taxable years and including when they signed the date stipulation of settled issues and the date supplemental stipulation of settled issues that included paragraph was competent valuable diligent and effective and petitioners were well represented by him there were considerable negotiations and bargaining by mr niehus on petitioners’ behalf in an attempt to settle all of the examination issues in particular the claimed elm court loss because of mr niehus’ detailed explanation to petitioners of the so-called pros and cons of accepting or rejecting the basis of settling the claimed elm court loss that the second counsel for respondent had proposed mr shamrock and ms bigg understood very well the consequences of their accepting that proposed basis of settlement as well as the consequences of rejecting it based upon the court’s examination of the entire record before the court certain caselaw and certain rules of the illinois supreme court the court rejects petitioners’ per se injustice argument before addressing the second issue of whether to grant respondent’s motion to impose sanctions under sec_6673 on mr drobny respondent’s motion we address one final matter regarding the first issue of whether the court should set_aside paragraph at times throughout the proceedings in this court petitioners have suggested that that paragraph should be set_aside because there was fraud upon the court in 113_f3d_670 7th cir aff’g tcmemo_1995_209 the court_of_appeals reaffirmed in all material respects the principles that it had articulated in its earlier decision in 387_f2d_689 7th cir which addressed the concept fraud upon the court those principles include the following the concept fraud upon the court does not encompass all deceptive or improper conduct drobny v commissioner f 3d pincite quoting kenner v commissioner f 2d pincite that concept embrace s only that species of fraud which does or attempts to defile the court itself or is a fraud perpe- trated by officers of the court so that the judicial machinery can not perform in the usual manner its impartial task of adjudging cases that are presented for adjudica- tion id pincite quoting kenner v commissioner f 2d pincite the party who seeks to impeach an order or decree of a court has a heavy burden to come forward with ‘specific facts which will pretty plainly impugn the official record ’ id pincite quoting kenner v commissioner f 2d pincite that party must show not only that conduct was engaged in that was intended to mislead the court but--of paramount importance--that the actual conduct affected the outcome of the case id pincite see kenner v commissioner f 2d pincite on the record before the court the court finds that mr niehus’ failure to inform petitioners that after he no longer was authorized to practice law in illinois because he did not pay certain required dues to the illinois state bar and did not comply with certain cle requirements did not negatively affect the the court has found that in part ii declaration of representative of form_2848 which mr niehus signed he represented that he was a member in good standing of the illinois state bar we have also found that although mr niehus did not intend to misstate his status with the illinois state bar or to deceive the irs or petitioners when he signed part ii of form_2848 his representation in that part that he was a member in good standing of the illinois state bar was not accurate continued outcome of petitioners’ case on that record the court finds that there was no fraud upon the court based upon the court’s examination of the entire record before the court certain caselaw certain rules of the illinois supreme court and rule e the court finds that justice does not require that the court set_aside under rule e paragraph of the date supplemental stipulation of settled issues the court considers now respondent’s motion sec_6673 autho- rizes the court to require any person admitted to practice before the court who has multiplied the proceedings in any case unreasonably and vexatiously to pay personally the excess costs expenses and attorney’s fees reasonably incurred because of such conduct the court believes that mr drobny multiplied the proceedings on remand of this case unreasonably and vexatiously nonetheless the court will not continued we have further found that mr niehus simply did not have in mind and may not even have been aware when he signed part ii of form_2848 that after he no longer was authorized to practice law in the state of illinois on account of his failure to comply with certain illinois state bar attorney status requirements that was because of the intense pressures and stresses to which he had been subjected as a result of the critical illness of his spouse and her death from that illness as well as his dealing for over three years after her death with resolving the problems associated with a franchise business that his spouse and he had operated sanction him at this time under sec_6673 the court cautions mr drobny that he may be subject_to such a sanction if in the future he multiplies the proceedings in any case before this court unreasonably and vexatiously see 115_tc_523 the court has considered all of the contentions and arguments of petitioners that are not discussed herein and the court finds them to be without merit irrelevant and or moot to reflect the foregoing an appropriate order and decision will be entered
